Citation Nr: 0913981	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a crushed L1 vertebra.  

2.  Entitlement to an initial evaluation in excess of 0 
percent for residuals of a neck injury, to include cervalgia.  

3.  Entitlement to an initial evaluation in excess of 0 
percent for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to 
September 1996 and from August 2002 to March 2004.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, VA Regional Office (RO).  

The Board notes that service connection for a crushed L1 
vertebra was established in a March 2005 rating decision, and 
a 0 percent disability evaluation was assigned.  By rating 
decision dated in October 2006, the evaluation for a crushed 
L1 vertebra was increased to 10 percent.  Since the increase 
to 10 percent did not constitute a full grant of the benefits 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

During the appeal process, the RO in St. Petersburg, Florida, 
assumed jurisdiction of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A March 2005 rating decision reflects that the agency of 
original jurisdiction (AOJ) granted service connection for 
residuals of a crushed L1 vertebra, cervalgia as a residual 
of a neck injury, and headaches.  The Veteran asserts that 
his disabilities are worse than reflected in the 10 percent 
disability evaluation assigned for crushed L1 vertebra, the 0 
percent evaluation assigned for cervalgia as a residual of a 
neck injury, and the 0 percent evaluation assigned for 
headaches.  

The Board notes that in a VA Form 21-4138, received in 
December 2008, the Veteran referenced his back, neck and 
headaches, noting treatment at a VA Healthcare System in 
2008.  These records have not been associated with the claims 
file.  

In addition, the Board notes that the Veteran was afforded VA 
examinations in September 2006.  In correspondence received 
in December 2008, the Veteran stated that he had been 
disabled and unable to work since February 2008, and noted 
private treatment through a federal department.  

In light of the above, the Board finds that further 
development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the 
claims file, all VA treatment records from 
the relevant VA Healthcare system, dated 
after September 2006.  

2.  The AOJ should attempt to obtain 
relevant private treatment records from 
the referenced federal department.  

3.  The AOJ should schedule the Veteran 
for VA examination(s) to determine the 
degree of impairment due to the service-
connected residuals of a crushed L1 
vertebra, cervalgia as a residual of a 
neck injury, and headaches.  The claims 
file should be made available in 
conjunction with the examination and the 
examiner's attention should be directed to 
this remand.  All necessary tests should 
be accomplished.  The AOJ should request 
that the examiner provide an opinion as to 
the degree of impairment due the service-
connected disabilities, and the impact, if 
any, the disabilities have on the 
Veteran's employability.  A complete 
rationale should accompany all opinions 
provided.  

4.  In light of the above, the claims 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable period of time in which to 
respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

